Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
                                , 201     between Boise Cascade Company, a
Delaware corporation (the “Company”), and                        (“Indemnitee”).

 

WITNESSETH THAT:

 

WHEREAS, Indemnitee is either a member of the board of directors of the Company
(the “Board”) or an officer of the Company, or both, and in such capacity or
capacities is performing a valuable service for the Company;

 

WHEREAS, the Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations or
other business entities unless they are protected by comprehensive
indemnification and liability insurance, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and because
the exposure frequently bears no reasonable relationship to the compensation of
such directors and officers;

 

WHEREAS, the Board of the Company has concluded that, to retain and attract
talented and experienced individuals to serve or continue to serve as officers
or directors of the Company, and to encourage such individuals to take the
business risks necessary for the success of the Company, it is necessary for the
Company contractually to indemnify directors and officers and to assume for
itself to the fullest extent permitted by law expenses and damages in connection
with claims against such officers and directors in connection with their service
to the Company;

 

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”), under which the Company is organized, empowers the Company to
indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the DGCL is not exclusive;

 

WHEREAS, the Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be indemnified as herein provided;

 

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Company
all amounts necessary to effectuate in full the indemnity provided herein; and

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director or officer from and after the date hereof, the parties hereto agree as
follows:

 

1.                                      Indemnity of Indemnitee. The Company
hereby agrees to hold harmless and indemnify Indemnitee to the fullest extent
permitted by law, as such may be amended from time

 

--------------------------------------------------------------------------------


 

to time.  In furtherance of the foregoing indemnification, and without limiting
the generality thereof:

 

(a)                                 Proceedings Other Than Proceedings by or in
the Right of the Company. Indemnitee shall be entitled to the rights of
indemnification provided in this Section l(a) if, by reason of Indemnitee’s
Corporate Status (as hereinafter defined), Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding (as hereinafter defined) other
than a Proceeding by or in the right of the Company. Pursuant to this Section
1(a), Indemnitee shall be indemnified against all Liabilities and Expenses (each
as hereinafter defined) actually incurred by or on behalf of Indemnitee, in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and with respect to
any criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful.

 

(b)                                 Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 1(b) if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be made, a party to or participant in any Proceeding
brought by or in the right of the Company. Pursuant to this Section 1(b),
Indemnitee shall be indemnified against all Liabilities and Expenses actually
incurred by or on behalf of Indemnitee, in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company; provided, however, if
applicable law so provides, no indemnification against such Liabilities or
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Company unless and to the extent that the Court of Chancery of the State of
Delaware shall determine that such indemnification may be made.

 

(c)                                  Indemnification for Expenses of a Party Who
is Wholly or Partly Successful. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, Indemnitee shall be indemnified to the maximum extent permitted by
law, as such may be amended from time to time, against all Expenses actually
incurred by or on behalf of Indemnitee in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
incurred by or on behalf of Indemnitee in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 1(c) and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 

2.                                      Additional Indemnity. In addition to,
and without regard to any limitations on, the indemnification provided for in
Section 1 of this Agreement, the Company shall and hereby does, to the fullest
extent permitted by applicable law, indemnify and hold harmless Indemnitee
against all Liabilities and Expenses actually incurred by or on behalf of
Indemnitee if, by reason

 

2

--------------------------------------------------------------------------------


 

of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding (including a Proceeding by or in the
right of the Company), including, without limitation, all liability arising out
of the negligence or active or passive wrongdoing of Indemnitee. The only
limitation that shall exist upon the Company’s obligations pursuant to this
Agreement, other than those set forth in Section 9 hereof, shall be that the
Company shall not be obligated to make any payment to Indemnitee that is finally
determined (under the procedures, and subject to the presumptions, set forth in
Sections 6 and 7 hereof) to be unlawful.

 

3.                                      Contribution. To the fullest extent
permissible under applicable law, if the indemnification provided for in this
Agreement is unavailable to Indemnitee for any reason whatsoever, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for Liabilities and/or for Expenses actually incurred, in
connection with any claim relating to a Proceeding under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding, and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents), on the one hand, and Indemnitee, on
the other hand, in connection with such event(s) and/or transaction(s). To the
fullest extent permitted by applicable law, the Company hereby agrees to fully
indemnify and hold Indemnitee harmless from any claims of contribution which may
be brought by officers, directors or employees of the Company, other than
Indemnitee, who may be jointly liable with Indemnitee.

 

4.                                      Indemnification for Expenses of a
Witness. Notwithstanding any other provision of this Agreement, to the fullest
extent permitted by applicable law and to the extent that Indemnitee is, by
reason of Indemnitee’s Corporate Status, a witness, or is made (or asked) to
respond to discovery requests, in any Proceeding to which Indemnitee is not a
party, Indemnitee shall be indemnified against all Expenses actually incurred by
or on behalf of Indemnitee in connection therewith.

 

5.                                      Advancement of Expenses. Notwithstanding
any other provision of this Agreement, the Company shall advance, to the extent
not prohibited by law, all Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding by reason of Indemnitee’s Corporate Status within
thirty (30) days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall, if and to the extent required by the DGCL, include or be preceded or
accompanied by a written undertaking by or on behalf of Indemnitee to repay any
Expenses advanced if it shall ultimately be determined that Indemnitee is not
entitled to be indemnified against such Expenses. Any advances and undertakings
to repay pursuant to this Section 5 shall be unsecured and interest free. In
accordance with Sections 7(d) and 7(e) of this Agreement, advances shall include
any and all Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed.

 

6.                                      Procedures and Presumptions for
Determination of Entitlement to Indemnification. It is the intent of the parties
to this Agreement to secure for Indemnitee rights of

 

3

--------------------------------------------------------------------------------


 

indemnity that are as favorable as may be permitted under the DGCL and public
policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

 

(a)                                 To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.
Notwithstanding the foregoing, any failure of Indemnitee to provide such a
request to the Company, or to provide such a request in a timely fashion, shall
not relieve the Company of any liability that it may have to Indemnitee unless,
and to the extent that, such failure actually and materially prejudices the
interests of the Company.

 

(b)                                 Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 6(a) hereof, a
determination with respect to Indemnitee’s entitlement thereto shall be made in
the specific case by one of the following four methods, which shall be at the
election of the Board: (1) by a majority vote of the Disinterested Directors (as
hereinafter defined), even though less than a quorum, (2) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum, (3) if there are no Disinterested
Directors, or if the Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (4) if so directed by the Board, by the stockholders of the
Company; provided, however, that if a Change in Control has occurred, the
determination with respect to Indemnitee’s entitlement to indemnification shall
be made by Independent Counsel.

 

(c)                                  In the event the determination of
entitlement to indemnification is to be made by Independent Counsel, the
Independent Counsel shall be selected as provided in this Section 6(c). If a
Change in Control has not occurred, the Independent Counsel shall be selected by
the Board (including a vote of a majority of the Disinterested Directors if
obtainable), and the Company shall give written notice to the Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected.
Indemnitee may, within 10 days after such written notice of selection shall have
been given, deliver to the Company a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 12 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the Person (as hereinafter
defined) so selected shall act as Independent Counsel. If a written objection is
made and substantiated, the Independent Counsel selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If a Change in Control has
occurred, the Independent Counsel shall be selected by the Indemnitee (unless
the Indemnitee shall request that such selection be made by the Board, in which
event the preceding sentence shall apply), and approved by

 

4

--------------------------------------------------------------------------------


 

the Board within 20 days after notification by Indemnitee. If (i) an Independent
Counsel is to make the determination of entitlement pursuant to this Section 6,
and (ii) within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) hereof, no Independent Counsel shall
have been selected, either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by Indemnitee to the
Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a Person selected by the court or by such other Person as
the court shall designate, and the Person with respect to whom all objections
are so resolved or the Person so appointed shall act as Independent Counsel
under Section 6(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
6(c), regardless of the manner in which such Independent Counsel was selected or
appointed.

 

(d)                                 In making a determination with respect to
entitlement to indemnification hereunder, the Person making such determination
shall presume that Indemnitee is entitled to indemnification under this
Agreement. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence. Neither the
failure of the Company (including by its directors, Independent Counsel or
stockholders) to have made a determination prior to the commencement of any
action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors, Independent
Counsel or stockholders) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

(e)                                  Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise (as hereinafter defined), including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement. Whether or not the foregoing
provisions of this Section 6(e) are satisfied, it shall in any event be presumed
that Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

 

(f)                                   If the Person empowered or selected under
this Section 6 to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within forty-five (45) days (or in the case
of an advancement of Expenses in accordance

 

5

--------------------------------------------------------------------------------


 

with Section 4, twenty (20) days; provided that Indemnitee has, if and to the
extent required by the DGCL, delivered the undertaking contemplated in Section
4) after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law, and such right to indemnification shall be
enforceable by Indemnitee in any court of competent jurisdiction; provided that
the foregoing provisions of this Section 6(f) shall not apply if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 6(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination, the Board or the Disinterested Directors, if appropriate, resolve
to submit such determination to the stockholders for their consideration at an
annual meeting thereof to be held within seventy-five (75) days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat.

 

(g)                                  Indemnitee shall cooperate with the Person
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such Person upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board or stockholder of the Company shall act reasonably and in good faith
in making a determination regarding Indemnitee’s entitlement to indemnification
under this Agreement. Any Expenses incurred by Indemnitee in so cooperating with
the Person making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(h)                                 With respect to any Proceeding as to which
Indemnitee notifies the Company of the commencement thereof the Company will be
entitled to participate therein at its own expense.  The Company jointly with
any other indemnifying party similarly notified will be entitled to assume the
defense thereof, with counsel reasonably satisfactory to Indemnitee; provided,
however, that the Company shall not be entitled to assume the defense of any
Proceeding if there has been a Change in Control or if Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee with respect to such Proceeding. After notice from the
Company to Indemnitee of its election to assume the defense thereof, the Company
will not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee in connection with the defense thereof,
other than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless:

 

6

--------------------------------------------------------------------------------


 

(i)                                     the employment of counsel by Indemnitee
has been authorized by the Company;

 

(ii)                                  Indemnitee shall have reasonably concluded
that counsel engaged by the Company may not adequately represent Indemnitee due
to, among other things, actual or potential differing interests; or

 

(iii)                               the Company shall not in fact have employed
counsel to assume the defense in such Proceeding or shall not in fact have
assumed such defense and be acting in connection therewith with reasonable
diligence; in each of which cases the fees and expenses of such counsel shall be
at the expense of the Company.

 

(i)                                     The Company acknowledges that a
settlement or other disposition short of final judgment may be successful if it
permits a party to avoid expense, delay, distraction, disruption and
uncertainty. In the event that any Proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with or without payment of money or other consideration) it shall be presumed
that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.  The
Company shall not settle any Proceeding in any manner unless such settlement (i)
provides for a full and final release of all claims against Indemnitee and (ii)
does not impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent.

 

(j)                                    The termination of any Proceeding or of
any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.

 

7.                                      Remedies of Indemnitee.

 

(a)                                 Subject to Section 9, in the event that (i)
a determination is made pursuant to Section 6 of this Agreement that Indemnitee
is not entitled to indemnification under this Agreement, (ii) advancement of
Expenses is not timely made pursuant to Section 5 of this Agreement, (iii) no
determination of entitlement to indemnification is made pursuant to Section 6(b)
of this Agreement within forty-five (45) days (or in the case of an advancement
of Expenses in accordance with Section 4, twenty (20) days; provided that
Indemnitee has, if and to the extent required by the DGCL, delivered the
undertaking contemplated in Section 4) after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to this Agreement within ten (10) days after receipt by the Company of
a written request therefor or

 

7

--------------------------------------------------------------------------------


 

(v) payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 6 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to such indemnification, contribution or advancement
of Expenses. Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. Indemnitee
shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 7; provided, however,
that the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce Indemnitee’s rights under Section 1(c) of this Agreement.
Except as set forth herein, the provisions of Delaware law (without regard to
its conflict-of-law rules) shall apply to any such arbitration. The Company
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 6(b) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding commenced pursuant to this
Section 7 shall be conducted in all respects as a de novo trial, or arbitration,
on the merits, and Indemnitee shall not be prejudiced by reason of the adverse
determination under Section 6(b). In any judicial proceeding or arbitration
commenced pursuant to this Section 7, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall have the
burden of proving Indemnitee is not entitled to indemnification or advancement
of Expenses, as the case may be, and the Company may not refer to or introduce
into evidence any determination pursuant to Section 6(b) of this Agreement
adverse to Indemnitee for any purpose. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Section 7, Indemnitee shall not be
required to reimburse the Company for any advances pursuant to Section 5 until a
final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

 

(c)                                  If a determination shall have been made
pursuant to Section 6(b) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 7, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s misstatement not materially misleading, in
connection with the application for indemnification, or (ii) a prohibition of
such indemnification under applicable law.

 

(d)                                 In the event that Indemnitee, pursuant to
this Section 7, seeks a judicial adjudication of Indemnitee’s rights under, or
to recover damages for breach of, this Agreement, or to recover under any
directors’ and officers’ liability insurance policies maintained by the Company,
the Company shall pay on Indemnitee’s behalf, in advance, any and all Expenses
(of the types described in the definition of Expenses in Section 12 of this
Agreement) actually incurred by Indemnitee in such judicial adjudication,

 

8

--------------------------------------------------------------------------------


 

regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of expenses or insurance recovery, to the fullest
extent permitted by applicable law.

 

(e)                                  The Company shall, to the extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. It is the intent of the Company
that, to the fullest extent permitted by applicable law, Indemnitee not be
required to incur Expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Indemnitee hereunder. The Company shall
indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall advance, to the extent not prohibited by law and in accordance
with Section 5 of this Agreement, such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company.

 

8.                                      Non-Exclusivity; Survival of Rights;
Insurance; Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate of Incorporation of the Company (the
“Charter”), the Bylaws, any agreement, a vote of stockholders, a resolution of
directors or otherwise, of the Company. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
Indemnitee in Indemnitee’s Corporate Status prior to such amendment, alteration
or repeal. To the extent that a change in the DGCL, whether by statute or
judicial decision, permits greater indemnification than would be afforded
currently under the Charter, Bylaws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

(b)

 

(i)                                     The Company shall, if commercially
reasonable, obtain and maintain in effect during the entire period described in
Section 10 for which the Company is obligated to indemnify Indemnitee under this
Agreement, one or more policies of insurance with reputable insurance companies
to provide the directors and officers of the Company with coverage for losses
from wrongful

 

9

--------------------------------------------------------------------------------


 

acts and omissions and to ensure the Company’s performance of its
indemnification obligations under this Agreement (“D&O Insurance”); provided,
that in connection with a Change of Control that occurs prior to the termination
of the period described in Section 10 for which the Company is obligated to
indemnify Indemnitee, the Company shall instead purchase a six (6) year pre-paid
“tail policy” (a “Tail Policy”) on terms and conditions (in both amount and
scope) providing substantially equivalent benefits to Indemnitee as the D&O
Insurance in effect as of the closing of the Change of Control (the “Change of
Control Closing Date”) with respect to matters arising on or prior to the
earlier of (i) the Change of Control Closing Date and (ii) the date on which
Indemnitee ceased serving as a director, officer or fiduciary of the Company,
any direct or indirect subsidiary of the Company or of any other corporation,
partnership, joint venture, trust or other enterprise at the express written
consent of the Company.

 

(ii)                                  Indemnitee shall be covered by such D&O
Policies (including any Tail Policy) in accordance with its or their terms to
the maximum extent of the coverage available for any such officer or director
under such D&O Policies. In all such D&O Policies, Indemnitee shall be named as
an insured in such a manner as to provide Indemnitee with the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors and officers. At the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective D&O Policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such D&O Policies.

 

(c)                                  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(d)                                 The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

 

(e)                                  The Company’s obligation to indemnify or
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a director, officer, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

 

10

--------------------------------------------------------------------------------


 

9.                                      Exception to Right of Indemnification.
Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnity in connection with any
claim made against Indemnitee:

 

(a)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act (as hereinafter
defined), or similar provisions of state statutory law or common law; or

 

(b)                                 for reimbursement to the Company of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by Indemnitee from the sale of securities of the Company in each case
as required under the Exchange Act; or

 

(c)                                  in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee, including any Proceeding (or
any part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, employees or other indemnitees, unless (i) the Company has
joined in or the Board authorized the Proceeding (or any part of any Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, or (iii) the Proceeding is one to enforce Indemnitee’s rights under this
Agreement.

 

10.                               Duration of Agreement.  All agreements and
obligations of the Company contained herein shall continue until and terminate
upon the later of (i) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company or a director, officer,
trustee, partner, managing member, fiduciary, employee or agent of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which Indemnitee served at the request of the Company, and (ii) one
(1) year after the final termination of any Proceeding (including any rights of
appeal thereto) in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any Proceeding
commenced by Indemnitee pursuant to Section 7 of this Agreement relating thereto
(including any rights of appeal of any Section 7 Proceeding).

 

11.                               Security. To the extent requested by
Indemnitee and approved by the Board, the Company may at any time and from time
to time provide security to Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to Indemnitee, may not be revoked or released
without the prior written consent of Indemnitee.

 

12.                               Definitions. For purposes of this Agreement:

 

(a)                                 “Change in Control” shall be deemed to occur
upon the earliest to occur after the date of this Agreement of any of the
following events:

 

(i)                                     Acquisition of Stock by Third Party. Any
Person, other than Boise Cascade Holdings, L.L.C. (“Holdings”), MDP or any of
their respective affiliates and other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the

 

11

--------------------------------------------------------------------------------


 

stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities, unless the change in
relative “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of the Company’s securities by any Person results solely from a reduction
in the aggregate number of outstanding securities entitled to vote generally in
the election of directors;

 

(ii)                                  Change in Board of Directors. During any
period of two (2) consecutive years (not including any period prior to the
execution of this Agreement), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a Person who has entered into an agreement with the Company to effect a
transaction described in Section 12(b)(i), 12(b)(iii) or 12(b)(iv)) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved or who was
otherwise nominated by Holdings, MDP or any of their respective affiliates,
cease for any reason to constitute at least a majority of the members of the
Board;

 

(iii)                               Corporate Transactions. The effective date
of a merger or consolidation of the Company with any other entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity; and

 

(iv)                              Liquidation. The approval by the stockholders
of the Company of a complete liquidation of the Company or an agreement or
series of agreements for the sale or disposition by the Company of all or
substantially all of the Company’s assets, or, if such approval is not required,
the decision by the Board to proceed with such a liquidation, sale, or
disposition in one transaction or a series of related transactions.

 

(b)                                 “Corporate Status” describes the status of a
person who is or was a director, officer, employee, agent or fiduciary of the
Company, any direct or indirect subsidiary of the Company, or of any other
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to an employee benefit plan, that such person is or was
serving at the request of the Company; provided, that any person that serves as
a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust or other enterprise, of at least 50% of whose
equity

 

12

--------------------------------------------------------------------------------


 

interests are owned by the Company, shall be conclusively presumed to be serving
in such capacity at the request of the Company.

 

(c)                                  “Disinterested Director” means a director
of the Company who is not and was not a party to the Proceeding in respect of
which indemnification is sought by Indemnitee.

 

(d)                                 “Enterprise” shall mean the Company and any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise that Indemnitee is or was serving at the express written
request of the Company as a director, officer, trustee, partner, managing
member, employee, agent or fiduciary.

 

(e)                                  “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(f)                                   “Expenses” shall include all reasonable
direct and indirect costs, including attorneys’ fees, retainers, court costs,
transcript costs, fees of experts and other professionals, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, out-of-pocket expenses and other disbursements
and expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a Proceeding, responding to, or objecting
to, a request to provide discovery in any Proceeding, or, to the fullest extent
permitted by applicable law, successfully establishing a right to
indemnification under this Agreement, whether in whole or part. Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding and any federal, state, local or foreign taxes imposed on Indemnitee
as a result of the actual or deemed receipt of any payments under this
Agreement, including without limitation the premium, security for, and other
costs relating to any cost bond, supersede as bond, or other appeal bond or its
equivalent. Expenses, however, shall not include any Liabilities.

 

(g)                                  “Independent Counsel” means a law firm, or
a member of a law firm, that is experienced in matters of corporate law and
neither presently is, nor in the past five (5) years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any Person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees and disbursements of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

13

--------------------------------------------------------------------------------


 

(h)                                 “Liabilities” shall mean damages, losses and
liabilities of any type whatsoever, including, but not limited to, any
judgments, fines, Employee Retirement Income Security Act excise taxes and
penalties, penalties and amounts paid in settlement (including all interest
assessments and other charges paid or payable in connection with or in respect
of such judgments, fines, penalties or amounts paid in settlement) of any
Proceeding.

 

(i)                                     “Person” shall have the meaning as set
forth in Sections 13(d) and 14(d) of the Exchange Act; provided, however, that
Person shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(j)                                    “Proceeding” includes any actual,
threatened, pending or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened, pending or completed proceeding, and any appeal
thereof, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of the Corporate
Status of Indemnitee, by reason of any action taken by Indemnitee or of any
inaction on Indemnitee’s part while acting in such Corporate Status, or by
reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise; in each case
whether or not Indemnitee is acting or serving in any such capacity at the time
any Liability or Expense is incurred for which indemnification can be provided
under this Agreement; including one pending on or before the date of this
Agreement.

 

13.                               Severability. If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever: (i) the validity, legality, and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any Section, paragraph or sentence of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(ii) such provision or provisions shall be deemed reformed to the fullest extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (iii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section, paragraph or sentence of this Agreement containing any such provision
held to be invalid, illegal or unenforceable, that is not itself invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested thereby. Without limiting the generality of the foregoing, this
Agreement is intended to confer upon Indemnitee indemnification rights to the
fullest extent permitted by applicable laws.  In the event any provision hereof
conflicts with any applicable law, such provision shall be deemed modified,
consistent with the aforementioned intent, to the extent necessary to resolve
such conflict.

 

14

--------------------------------------------------------------------------------


 

14.                               Enforcement and Binding Effect.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as a director, officer or key
employee of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving as a director, officer or key employee of the
Company.

 

(b)                                 Without limiting any of the rights of
Indemnitee under the Charter or Bylaws of the Company as they may be amended
from time to time, this Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

 

(c)                                  The indemnification and advancement of
expenses provided by, or granted pursuant to, this Agreement shall be binding
upon and be enforceable by the parties hereto and their respective successors
and assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), shall continue as to an Indemnitee who has ceased to be a
director, officer, employee or agent of the Company or of any other Enterprise
at the Company’s request, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

 

(d)                                 The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

(e)                                  The Company and Indemnitee agree herein
that a monetary remedy for breach of this Agreement, at some later date, may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause Indemnitee irreparable harm. Accordingly, the parties hereto
agree that Indemnitee may enforce this Agreement by seeking injunctive relief
and/or specific performance hereof, without any necessity of showing actual
damage or irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which Indemnitee may be entitled. The Company and Indemnitee
further agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
court, and the Company hereby waives any such requirement of such a bond or
undertaking.

 

15.                               Modification and Waiver. No supplement,
modification, waiver, termination or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute

 

15

--------------------------------------------------------------------------------


 

a waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

 

16.                               Notice By Indemnitee. Indemnitee agrees
promptly to notify the Company in writing upon being served with or otherwise
receiving any summons, citation, subpoena, complaint, indictment, information or
other document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder. The failure to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise unless and only to the extent that such failure or
delay materially prejudices the Company.

 

17.                               Notices. All notices and other communications
given or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given: (i) upon personal delivery to the party to be notified, (ii)
when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, and if not so confirmed, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent:

 

(a)                                 To Indemnitee at the address set forth below
Indemnitee’s signature hereto.

 

(b)                                 To the Company at:

 

Boise Cascade Company
1111 West Jefferson Street, Suite 300
Boise, Idaho 83702-5389
Attention: Chief Financial Officer and General Counsel
Fax: (208) 384-6566

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

18.                               Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same Agreement. This Agreement
may also be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

19.                               Headings. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

20.                               Governing Law and Consent to Jurisdiction.
This Agreement and the legal relations among the parties shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, without regard to its conflict-of-laws rules. Except with respect to
any arbitration commenced by Indemnitee pursuant to Section 7 of this Agreement,
the

 

16

--------------------------------------------------------------------------------


 

Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) agree that
service of process in any such action or proceeding may be effected by notice
given pursuant to Section 17 of this Agreement, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and (v)
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum. The foregoing consent to jurisdiction shall not constitute
general consent to service of process in the state for any purpose except as
provided above, and shall not be deemed to confer rights on any Person other
than the parties to this Agreement.

 

[Signature page follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first written above.

 

 

 

BOISE CASCADE COMPANY

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 